 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 SYRACUSE DIVISION

  ANTHONY GRIFFIN, MARK MCINDOO.
  and SUZANNE DETOMASO, on behalf of
  themselves and all others similarly situated,            Civil Action No.: 5:16-cv-354
                                                           (LEK/ATB)
                                  Plaintiffs.
                                                          DECLARATION OF FRANK S.
                      V,                                  GATTUSO IN SUPPORT OF
                                                          MOTION FOR FINAL APPROVAL
                                                          OF SETTLMENT AND AWARD OF
 ALDI, INC., DOE DEFENDANTS 1-10,                         ATTORNEYS' FEES AND
                                                          EXPENSES
                                 Defendants.

         I, Frank S. Gattuso, declare as follows:
         1.       I am a member of the law firm of Gattuso &       Cioitoli, P.L.L.C.   I submit   this

declaration   in support of Plaintiffs'   Counsel application for an award    of attorneys' fees in
connection with services rendered in this case, as well as the reimbursement of expenses incurred

by me in connection with this collective class action litigation. I have personal knowledge
                                                                                            of the

matters set forth herein based upon my active supervision and participation in all material
                                                                                            aspects

of this litigation.

        2.       I am Co-Lead counsel in this matter. I have served as lead or co-lead class counsel

in multiple class actions in New York, including LaFrance v. Ruby Tuesday, Inc. (5:14-cv-01
                                                                                            l5g)
(I{DNY January 7,2016) (Suddaby, J.), Elctred v. Comforce Corp. (3:08-cv-ll7l) (1r{DNy

october 6,2011)) (Kahn, J.), Roachv. T.L. Cannon, et. al. (3:10-cv-00591) (McAvoy..l.)
                                                                                       in the
Northern District of New York and Hicks v. T.L. Cannon, et al. (6:13-cv-06455) (Wolford,
                                                                                         J.) in

the Western District of New    York.   These are all employmentllabor law class actions. Recently,

the above Roach and Hicks cases were combined and received preliminary
                                                                       settlement approval by

Judge McAvoy.
        3.         I began working on this matter while working for the firm of O'Hara, O'Connell

 & Ciotoli. The    case began   with that firm and Faruqi & Faruqi, LLP as co-counsel. Later, three

 more firms were added, The Sultzer Law Group, P.C., Virginia             & Ambinder, LLp,     and Leeds

 Brown Law, P.C. On November 21,2016, Dennis G. O'Hara, the sole owner and shareholder
                                                                                       of
 the firm, died.   I left the firm on September 15,2017.      and   brought this matter with me, with the

 named plaintiffs signing termination of representation and file transfer autliorization
                                                                                         forms and

new retainer agreements with myself and the remaining above listed law f-rrms.

        4.      I submit this declaration solely for my own individual hours worked on this matter

while working at the O'Hara, O'Connell          & Ciotoli firm through        September 15, 2017, and

thereafter on my own. I cannot attest to the hours of other timekeepers at the O'Hara,
                                                                                       O,Connell

& Ciotoli firm. That firm formally dissolved    Septembe r    4,2018. Counsel for the Estate of Dennis
G' o'Hara is on notice of this Final Approval Hearing and was advised to submit a declaration

from any appropriate person who can attest to that firm's hours besides those
                                                                              of mine.

        5'     My hourly rates in this matter while working for O'Hara, O'Connell & Ciotoli
                                                                                            were

$185'00 per   hour'   Since then, while working for myself and at my current firm, my rates are

$500.00 per hour, identical to other partner rates in this case. According to time keeping
                                                                                           records

from o'Hara, o'Connell & Ciotoli that were provided to me soon after             I left the firm, I billed
263 '50 hours to this matter while   there. Since then. I have billed 205.4 hours while working for

myself and at my current firm, through November 5, 201g.

       6'      Time expended in preparing this application for fees and reimbursement of

expenses has not been included in this request.

       7.      Travel time has been billed at a 50o/o rate.
          8.      In the exercise of billing discretion, I have not included de minimis time and have

removed time that I considered duplicative.

          9.     As of November 5, 2018, the total lodestar based for the 263.50 hours billed while

at the   O'Hara, O'Connell & Ciotoli firm atarate of $185.00 per hour is$48,747. The total lodestar

for the 205.4 hours billed while working for myself and my current firm at a rare of $500.00 per

hour is $102.250.

          10.    I have also incurred atotal of $400.00 in hotel expenses related to the prosecution

and settlement of this matter. I am not seeking reimbursement of travel and meal expenses.

          I declare under penalty of perjury that the foregoing is true and correct.

          Executed this 5th day of November 2018.




                                                          rank S. Gattuso
